OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant was convicted after a jury trial of criminal possession of a weapon in the third degree. During jury deliberations, the trial court, over the defendant’s objections, complied with a jury request for a written copy of the court’s entire charge. The Appellate Division concluded this was error, reversed the judgment of conviction and ordered a new trial. The People appeal by leave of a Justice of the Appellate Division, who dissented from that Court’s reversal (People v Johnson, 181 AD2d 103, 107).
We affirm the order of the Appellate Division because CPL 310.30 prohibits giving "copies of the text of any statute” to a deliberating jury without the consent of the parties. Here, *982defendant expressly objected to complying with the jury’s request to receive the entire charge in writing, which included statutory textual material.
The fact that CPL 310.30 allows a deliberating jury to "request the court for further instruction or information * * * with respect to any * * * matter pertinent to the jury’s consideration of the case” does not impliedly authorize an override of the specific prohibition. Inasmuch as the entire written jury instruction included forbidden statutory textual material, the Appellate Division correctly concluded that the trial court committed reversible error in providing that material to the jury over defendant’s objection (see, People v Taylor, 76 NY2d 873; People v Nimmons, 72 NY2d 830; People v Owens, 69 NY2d 585).
Chief Judge Kaye and Judges Simons, Titone, Hancock, Jr., Bellacosa and Smith concur.
Order affirmed in a memorandum.